IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40072
                         Conference Calendar
                          __________________

DALE HYDE,

                                        Plaintiff-Appellant,

versus

JAMES T. HICKEY, Sheriff
of Nueces County,

                                        Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                           USDC No. 92-CV-181
                          - - - - - - - - - -
                              June 29, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dale Hyde, a former inmate of the Nueces County Jail,

appeals the district court's dismissal of his civil rights

complaint.     On appeal, Hyde alleges that he is unable to properly

brief his appeal because he has "no knowledge as to what is

required of him in litigating this cause of action."     He further

alleges that he "has no choice but to not respond, cancelling the

action through no fault of his own."


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             95-40072
                                -2-

     Insofar as Hyde's brief could be construed as a motion for

the appointment of counsel on appeal, Hyde's motion is DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

Because Hyde has indicated that, without counsel, he is unable to

proceed, Hyde's brief is construed as a motion to withdraw his

appeal.   Accordingly, IT IS ORDERED that Hyde's appeal is

DISMISSED with prejudice.   See Fed. R. App. P. 42(b).